



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Manning, 2016 ONCA 56

DATE: 20160119

DOCKET: C60915

MacPherson, Watt and Miller JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Andrew Anthony Manning

Appellant

Sam Goldstein and Norm Keith, for the appellant

John A. Neander, for the respondent

Heard: January 15, 2016

On appeal from the sentence imposed on October 24, 2011
    by Justice D.P. Cole of the Ontario Court of Justice.

ENDORSEMENT

[1]

The appellant pled guilty to four offences  aggravated assault,
    choking, break and enter, and kidnapping  and was sentenced pursuant to a
    joint submission. The sentence imposed was 8 years less credit for 261 days
    served in pre-sentence custody on a 1:1 basis.

[2]

The sentence preceded
R. v. Summers
, 2014 SCC 26, which held that
    under the
Truth in Sentencing Act,
time served in pre-trial custody
    could justify granting enhanced credit at a rate of 1.5:1.

[3]

The appellants co-accused, Jahmal Anthony Hodge, was granted enhanced
    credit on a 1.5:1 basis by this Court on appeal. The appellant argues that the
    principle of parity requires that he benefit from
Summers
in the same
    way. Additionally, the Crown advised the Court that the appellants parole
    officer reports that the appellant appears to be doing well in custody.

[4]

On these particular facts, the appeal is allowed and the sentence is
    varied to credit his 261 days of pre-sentence custody at the ratio of 1.5:1.

J.C. MacPherson J.A.

David Watt J.A.

B.W. Miller J.A.


